Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,958,931 and over claim 4 of U.S. Patent No. 10,606,337 in view of Li et al., US Patent Appl. Pub. No. 2013/0080760.

Li teaches dynamic configuration of system component parameters for adjusting respective performance metric corresponding to application(s) workload, which is currently executing such that the component parameters are changed during the current execution phase of the application(s) currently executing and a desired (optimal) performance metric (paragraph 0017, paragraph 0018, lines 6-10, paragraph 0020, lines 1-3, paragraph 0021, lines 2-4, paragraph 0022, paragraph 0034, lines 1-4, paragraphs 0038-0041, 0043-0047, paragraph 0076, lines 1-7, paragraph 0079, lines 1-8, paragraphs 0083-0085, 0100-0102, 0120-0127, 0168, and 0172-0174). Thus, optimizing the execution environment for various types of applications currently executing and improving the system’s performance (paragraphs 0004, 0006, 0022, and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Li with claim 1 of U.S. Patent No. 9,958,931 and with claim 4 of U.S. Patent No. 10,606,337, respectively, in order to implement the first scheme intended for improving the current operation metric, wherein the first scheme is determined based 
Claims 2-3, 5-14, and 17-20, being dependent on respective claims 1 and 16, are rejected based on the same ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US Patent Appl. Pub. No. 2013/0080760.
Regarding claim 1, Li discloses a method (FIG(s) 1, 2, 4, and 8) comprising:
measuring a current operation metric representing a current performance of the computing system (column 6, lines 3-6, lines 11-15, paragraph 0018, lines 1-6, paragraph 0019, paragraphs 0040-0041, paragraph 0047, lines 1-10, paragraphs 0049-0051, paragraph 0086, FIG. 4, 412, paragraph 0121, lines 1-3);
determining, by a processor (FIG. 2, 208, paragraphs 0090-0091, claims 1 and 14), based on the current operation metric and a target metric (paragraph 0022, lines 1-4, paragraph 0040, lines 6-9, paragraph 0122, lines 3-11), a first scheme for improving 
setting each of the system configuration parameters listed in the first scheme to its respective value during the current execution phase (paragraph 0006, lines 11-15, paragraph 0017, paragraphs 0038-0041, paragraph 0079, lines 1-8, paragraphs 0083-0085, paragraphs 0101-0102, 0162, 0168, and 0172-0174).
Regarding claim 15, Li discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for self-tuning of a computing system (paragraph 0028), the process comprising all claim limitations as addressed above for claim 1.
Regarding claim 16, Li discloses a self-tuning computing system (FIG(s) 1, 2, 4, and 8), comprising: a processing circuity (FIG. 2, processor 208); and a memory (FIG. 2, memory 210) the memory containing instructions that, when executed by the processing circuity (paragraph 0028, paragraphs 0090-0091, claims 1 and 14), configure the computing system to perform all claim limitations as addressed above for claim 1.

Regarding claims 6 and 18, Li further discloses the method and system, further comprising:
testing a configuration for each of the plurality of system configuration parameters (paragraphs 0044, 0046, 0072-0074, and 0124); and
selecting the respective value for each of the plurality of system configuration parameters based on the testing of the configuration (paragraph 0076 and 0125).
Regarding claim 7, Li further teaches the method as per claim 6, wherein testing the configuration for each of the plurality of system configuration parameters further comprises:
iteratively setting each of a subset of the plurality of system configuration parameters to a temporary value (paragraphs 0121-0126).
Regarding claim 8, Li further discloses the method as per claim 7, further comprising:
continuously monitoring an operation of the computing system (paragraph 0120-0122); and
dynamically tuning the plurality of system configuration parameters based on changes in the operation of the computing system (paragraphs 0123-0126).
Regarding claim 11, Li further discloses the method, wherein the current operation metric is of a current workload of the computing system, wherein the current workload of the computing system includes at least one application (paragraph 0006, 
Regarding claim 12, Li further discloses the method, wherein measuring the current operation metric further comprises: running the computing system, wherein the current operation metric is measured when the computing system has run for a predetermined time interval (as setup by the loopback after step 418 in FIG. 4 – paragraphs 0121-0122).
Regarding claim 13, Li further discloses the method, wherein measuring the current operation metric further comprises:
executing a current workload of the computing system until completion of the current workload, wherein the current operation metric is measured when execution of the current workload is completed (paragraphs 0041-0042).
Regarding claim 14, Li further discloses the method, the computing system including a plurality of components, wherein setting each of the configuration parameters listed in the first scheme to its respective value causes reconfiguration of the plurality of components (paragraph 0006, lines 1-15, paragraphs 0019-0022, 0044-0047, 0055-0058, and 0168-0174).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al., US Patent Appl. Pub. No. 2013/0080760 in view of Brown et al., US Patent Appl. Pub. No. 2008/0133608.
Regarding claim 3, Li discloses the method, as per claim 1.
Li dos not specifically state mapping a current workload of the computing system to a first bucket, wherein the first scheme (disclosed by Li) is determined for the first bucket.
Brown teaches a system and method for managing workloads, utilizing analysis of historical and current workload, and dynamically adjusting the system settings/knobs, accordingly (Abstract, FIG(s) 4-5, paragraphs 0059-0073). Brown further teaches mapping the incoming requests (associated with the workload) to respective priority bucket of plurality of buckets (FIG. 6, 620a-s, paragraphs 0074-0075). In addition, Brown further teaches changing the allocation of the incoming request(s) to different priority buckets or delaying the incoming request fed into the buckets based on the workload assignment (paragraph 0076). Thus, optimizing the settings for improved performance in relation to different workloads (paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Brown with the method disclosed by Li in order to implement mapping a current workload of the computing system to a first bucket, wherein the first scheme (disclosed by Li) is determined for the first bucket. One of ordinary skill in the art would 
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent Appl. Pub. No. 2013/0080760 in view of Li et al., US Patent No. 10,402,733.
Regarding claims 5 and 17, Li disclose the method and system, as per claims 1 and 16, respectively.
Li does not specifically state predicting a future workload based on a current workload of the computing system, wherein the first scheme is determined based further on the predicted future workload.
Li teaches machine learning for workload prediction based on algorithms, which take in consideration the currently executed workload, deriving, based on the current workload, a prediction model to be applied to future workload, and changing the resource configuration of the compute node, accordingly (Abstract, column 1, lines 39-64, FIG(s) 1-5, column 6, lines 24-48, column 7, lines 35-55). Thus, ensuring accurate system resource adjustments for dramatically shifting workloads (column 1, lines 23-34, column 6, lines 49-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Li with the method and system disclosed by Li in order to implement predicting a future workload based on a current workload of the computing system, wherein the first scheme is determined based further on the predicted future workload. .
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent Appl. Pub. No. 2013/0080760 in view of Wikipedia Machine learning definition (referred to as NPL1 herewith).
Regarding claims 9 and 19, Li disclose the method and system as per claims 7 and 18, respectively.
Li does not specifically state the first scheme is determined using reinforcement learning.
NPL1 teaches machine learning algorithms, building a model based on sample data, known as "training data" by making predictions or decisions without being explicitly programmed to do so, specifically for applications where it is difficult or unfeasible to develop conventional algorithms to perform the needed tasks (page 1, Machine learning (ML) and Overview sections). NPL1 further teaches reinforced learning being one of the machine learning approaches (page 3, Approaches section), utilizing dynamic programming techniques, thus, generating proper actions when exact mathematical models are infeasible (page 4, Reinforcement learning section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning algorithms and the reinforced learning approach, as suggested by NPL1 with the method and system disclosed by Li in order to implement the first scheme is determined using reinforcement learning. One of ordinary skill in the art would be motivated to do so in order to properly 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al., US Patent Appl. Pub. No. 2013/0080760 in view of Riel et al., US Patent Appl. Pub. No. 2007/0124684.
Regarding claims 10 and 20, Li discloses the method and system, as per claims 1 and 16, respectively.
Li does not specifically state the first scheme is determined based further on a cost of changing values of the plurality of configuration parameters according to the first scheme and an estimated benefit of applying the first scheme.
Riel teaches dynamically changing the configuration for plurality of servers in response to the current and future workload such that the cost for each evaluated configuration combination is calculated (estimated), and one of the configurations is selected and applied (with respective action(s)) to the group of servers (Abstract, paragraphs 0010-0011, FIG(s) 1-2, paragraph 0018, paragraph 0028, lines 1-7, paragraph 0037, lines 1-5, 14-16, paragraph 0038, lines 1-3, paragraph 0039, paragraph 0040, lines 5-8, paragraph 0041, lines 1-2, paragraph 0043, lines 1-4, paragraph 0048, paragraph 0049, lines 1-3). Thus, minimizing the cost of operations (i.e. realizing the estimated benefit – Abstract, paragraph 0043, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Riel with the method and system disclosed by Li in order to implement the first scheme is determined based further on a cost of changing values of the plurality .

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The same was argued for the dependent claims, thus, moot for the same reason.
The additional Applicant's argument with respect to amended claims 10 and 20 has been fully considered but is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. considering the benefit of certain operations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Riel clearly teaches the benefit of applying the changed configuration parameters for the estimated cost of configuration combination(s), as addressed above. Thus, Riel meets the argued claim language.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186